       Case 4:18-cv-00118-BMM Document 64 Filed 06/27/19 Page 1 of 3



Jeffery J. Oven                         Peter R. Steenland, Jr.
Jeffrey M. Roth                         Peter R. Whitfield
CROWLEY FLECK PLLP                      SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500         1501 K Street, N.W.
Billings, MT 59103-2529                 Washington, D.C. 20005
Telephone: 406-252-3441                 Telephone: 202-736-8000
Email: joven@crowleyfleck.com           Email: psteenland@sidley.com
       jroth@jcrowleyfleck.com                 pwhitfield@sidley.com


  Counsel for TransCanada Keystone Pipeline LP and TC Energy Corporation


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


 ROSEBUD SIOUX TRIBE, et al.,           CV 18-118-GF-BMM

            Plaintiffs,
 v.                                     DEFENDANTS TC ENERGY
                                        CORPORATION AND
 DONALD J. TRUMP, et al.,               TRANSCANDA KEYSTONE
                                        PIPELINE, LP’S MOTION TO
            Defendants.                 DISMISS PLAINTIFFS’
                                        AMENDED COMPLAINT
          Case 4:18-cv-00118-BMM Document 64 Filed 06/27/19 Page 2 of 3



         Defendant-Intervenors TransCanada Keystone Pipeline, LP and TC Energy

Corporation 1 hereby move to dismiss all claims in the First Amended Complaint

for Declaratory and Injunctive Relief, filed on May 8, 2019 (Doc. 58).

         As set forth in the Memorandum in Support accompanying this motion, the

eleven claims in the Amended Complaint should be dismissed pursuant to Federal

Rule of Civil Procedure Rule 12(b)(1), Rule 12(b)(3), and/or Rule 12(b)(6).

         Pursuant to Local Rule 7.1(c)(1), counsel for TC Energy contacted counsel

for the parties regarding the filing of this motion, and Plaintiffs Rosebud Sioux

Tribe and Fort Belknap Indian Community will oppose the motion.

         DATED this 27th day of June, 2019,


    CROWLEY FLECK PLLP                        SIDLEY AUSTIN LLP

    /s/ Jeffery J. Oven                       /s/ Peter R. Steenland, Jr.
    Jeffery J. Oven                           Peter R. Steenland, Jr.
    Jeffrey M. Roth                           Peter R. Whitfield
    490 North 31st Street, Ste. 500           1501 K Street, N.W.
    Billings, MT 59103-2529                   Washington, D.C. 20005
    Telephone: 406-252-3441                   Telephone: 202-736-8000
    Email: joven@crowleyfleck.com             Email: psteenland@sidley.com
            jroth@jcrowleyfleck.com                   pwhitfield@sidley.com

    Counsel for TransCanada Keystone Pipeline LP and TC Energy Corporation




1
 Since Plaintiffs amended their Complaint, Defendant TransCanada Corporation
changed its name to TC Energy Corporation.
       Case 4:18-cv-00118-BMM Document 64 Filed 06/27/19 Page 3 of 3



                            CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.


                                          /s/ Jeffery J. Oven
